PER CURIAM:
We issued a writ to review on the merits the judgment rendered by the Superior Court, San Juan Part, on July 3, 1964.
The original record having been sent to us it shows the following situation: The previous judgment rendered was notified to the parties on July 3, 1964. On July 31, two days before the term to request review had expired, defendants-appellants filed, in the trial court, a motion under Rule 49.2 of the Rules of Civil Procedure. The said motion was set for hearing on August 5, 1964, and on August 19, 1964, it was denied.
The ground to deny said motion under Rule 49.2 was that the question raised therein was not a matter pertinent to said Rule. We agree with the trial court in that this was the right situation since the question raised therein was a matter proper for a motion for reconsideration. We could not treat it as a motion for reconsideration because it was filed subsequent to the jurisdictional term of 15 days which appellants had for doing so.
Rule 53(d) of the Rules of Civil Procedure provides that the running of the time for appeal or to petition for review is interrupted by a timely motion made pursuant to any of the rules hereinafter set forth, and the said term shall begin to run anew from the entry of a copy of the notice of any of the following orders relative to such motions: (1) granting or denying a motion under Rule 43.2. . . ; (2) denying *896a:' motion for reconsideration under Rule 47; (3) denying a-motion for a new trial under Rule 48.
Rule 49.2, as may be seen, is not included among those which may interrupt the term to appeal .or request review.
Notice of the judgment having been -filed on July 3, 1964, and the present petition for review having been filed on September 15, 1964, we issued the writ without jurisdiction therefor, and judgment will be rendered quashing it.